Citation Nr: 0614340	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-34 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from March 14, 1976, to 
April 28, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied the veterans' claim of 
entitlement to service connection for asthma.

Because the Board had already denied the veteran's claim of 
entitlement to service connection for asthma in a January 
2000 decision, the RO rephrased the matter being appealed, in 
the statement of the case that was issued in September 2003, 
as whether new and material evidence had been submitted 
sufficient to reopen the veteran's claim for service 
connection for asthma.

The Board's January 2000 denial of the veteran's claim for 
service connection for asthma was based on a finding that the 
claim was not well-grounded.  After that decision, however, 
the Veterans Claims Assistance Act of 2000 (the VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted.  Unlike the 
version of the law in effect at that time, VA is now charged 
with the duty to assist almost every claimant and with the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.

The VCAA further provides that a claim that was denied as not 
well grounded between July 14, 1999, and November 9, 2000, 
such as the service-connection claim decided by the Board in 
January 2000, can be readjudicated pursuant to the provisions 
of the new law.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  In other words, the veteran is entitled to have 
his claim adjudicated on a de novo basis, that is, on the 
merits, without his being required to first submit new and 
material evidence.

In his November 2003 Substantive Appeal, the veteran 
requested a Board hearing at the RO.  Such a hearing was 
scheduled to be conducted on August 12, 2004.  Notice was 
sent to the veteran to his two most recent addresses of 
record, by identical letters mailed in May and June 2004.  
Unfortunately, both letters were returned by the U.S. Postal 
Service as undeliverable and all efforts made by VA to secure 
a more current address for the veteran have been 
unsuccessful.


FINDING OF FACT

The veteran's current asthma was first diagnosed during 
service, and is etiologically related to service.


CONCLUSION OF LAW

The presumption of soundness has not been rebutted and the 
veteran's asthma was incurred in active service.  38 U.S.C.A. 
§§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim for service connection 
for asthma.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

VA's General Counsel has held that, in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
the Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The only available medical records preceding the veteran's 
active service consist of the reports of medical examination 
and medical history prepared for National Guard purposes in 
October 1975.  These reports reveal a negative clinical 
evaluation of the veteran's lungs and chest and a denial by 
the veteran of ever having had, or currently having, asthma 
or shortness of breath, as well as a statement by the veteran 
to the effect that he was "in good health and under no 
medication."

The veteran's reports of medical examination and medical 
history for induction are not available.  However, VA was 
able to secure service medical records dated between March 27 
and March 30, 1976, including the veteran's reports of 
medical examination and medical history for separation, dated 
on March 30, 1976 (only 16 days after induction).  According 
to these records, the veteran reported a history of asthma 
since age 8, as well as various episodes of asthma attacks in 
the past few months, particularly during basic training, and 
also reported having been advised by a recruiter not to 
mention his history of asthma on his induction examination.  
The veteran also stated that he felt that his asthma was 
exacerbated during colds and especially during exposure to 
dust and green plants.

A Medical Board was conducted on March 29, 1976, at which 
time a diagnosis of chronic allergic asthma, exacerbated by 
acute respiratory disease, was given, with a recommendation 
that the veteran be separated from active military service.

The veteran's reports of medical examination and medical 
history for separation purposes, both dated on March 30, 
1976, reveal an abnormal clinical evaluation of the veteran's 
lungs and chest, due to the diagnosed asthma, and the 
veteran's report of having asthma and shortness of breath.

Private medical records in the veteran's claims files, to 
include records dated in April 1993 and February 1994, report 
that the veteran had a history of asthma "since childhood" 
and that he had a current diagnosis of asthma.

In an August 1997 VA examination report, the examiner stated 
that he reviewed the veteran's claims files, which revealed a 
diagnosis of asthma by a pediatrician at age nine, and the 
fact that the veteran had suffered severe shortness of breath 
and almost collapsed during physical training exercises while 
on active duty in 1976, receiving a diagnosis of chronic 
allergic asthma, exacerbated by acute respiratory disease.  
The examiner further pointed out that, since that inservice 
episode, the veteran had continued to have progressive 
shortness of breath on slight exertion and exacerbation of 
his asthma, especially in cold weather, with upper 
respiratory tract infections, and with exercise, dust, air 
pollution, and other allergens.

The examiner also noted that the veteran had also had been 
hospitalized since service for his episodes of asthma, gave a 
diagnosis of "[b]ronchial asthma since March 1976 during 
active duty," and pointed out that, "[a]fter his medical 
discharge from active duty, he has had many visits to 
emergency rooms and several admissions to the hospital for 
acute exacerbation of the asthma."

At a June 1998 RO hearing, the veteran acknowledged having 
been diagnosed with asthma as a child but explained that his 
asthma didn't really bother him until his active military 
service, when the severe training regimen he endured 
aggravated it to the point where he had to be medically 
discharged.

Also of record is a March 2001 private medical opinion to the 
effect that the veteran's asthma began in service, in 1976.

Because asthma was not specifically noted upon examination 
when the veteran was accepted for service, he is accorded the 
presumption of soundness at entrance to active duty.  38 
U.S.C.A. §§ 1111.

Also, since there is no actual medical evidence confirming a 
pre-service diagnosis of asthma (the veteran's statements to 
that effect not being sufficient, as they are considered lay 
evidence), the Board finds that there is no clear and 
unmistakable evidence that the asthma that was first 
diagnosed during service existed prior to service.  

Although medical professionals noted the veteran's report of 
asthma prior to service, as a lay person, the veteran would 
not be competent to report this diagnosis.   Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran's reports are 
not transformed into competent evidence by virtue of being 
recorded by medical professionals, and cannot serve to rebut 
the presumption of soundness.  Miller v. West, 11 Vet. App. 
345 (1998).

Thus, there is no need to further address the question of 
whether there is clear and unmistakable evidence that a pre-
service condition increased in severity during service.  The 
presumption of soundness has not been rebutted and the Board 
now only needs to determine whether the preponderance of the 
evidence shows that the current disability was incurred in 
service.  Wagner v. Principi, 370 F. 3d 1089 (Fed.Cir.2004).

The record, as discussed above, only contains competent 
evidence supporting the veteran's contention of inservice 
origin of his current asthma, in the form of the opinions 
offered by a VA physician, in August 1997, and by a private 
physician, in March 2001.  There is no competent evidence to 
the contrary.  Accordingly, the Board finds, resolving any 
reasonably doubt in favor of the veteran, that the diagnosed 
asthma was incurred in service.  The claim for service 
connection for asthma is thus granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for asthma is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


